[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE' MOTION FOR MODIFICATION OF CHILD SUPPORT
The Court, having considered the evidence and legal arguments presented relative to plaintiff's Motion for Modification and having considered the appropriate statutory and case law authority, finds a substantial change in circumstances, and modifies the child support order as follows:
    1) plaintiff Stanley Zaslow shall pay to defendant Denise Zaslow $190.00 per week as child support;
    2) the defendant shall obtain health insurance as available through her employment for the benefit of the minor children, the cost of which shall be paid monthly in advance by the plaintiff.
This decision effective on May 29, 1992.
An articulation reasoning of this decision is forthcoming.
CLARANCE J. JONES, JUDGE